TEXTO COMPLETO DE LA RESOLUCION
Examinado el escrito de Apelación y el Memorandum en Oposición y considerado el recurso como uno de apelación, no ha lugar por falta de competencia. Se trata de un incidente relacionado con el cumplimiento de una sentencia y no de una apelación contra la sentencia misma.
Se ordena a la Secretaría se le asigne el número correspondiente como Certiorari y se le notifique a las partes.
La sentencia en el caso fue dictada por el Tribunal Superior y fue objeto de un recurso de revisión ante el Tribunal Supremo. El incidente del cual trata el recurso es revisable exclusivamente, mediante recurso de Certiorari. Artículo 4.002, Ley de la Judicatura de Puerto Rico, 1994.
Considerado el recurso como uno de Certiorari, se deniega el mismo por incumplimiento sustancial con los términos de la Regla 19 (E) del Reglamento del Tribunal de Circuito de Apelaciones. La Visión de incluir la póliza de seguros expedida por la Corporación Insular de Seguros nos impide aquilatar adecuadamente los méritos del recurso según los términos de la ley mediante la cual se creó la Asociación de Garantías de Seguros Misceláneos.  El término "reclamación cubierta" definido en el Artículo 38.050 (e) de dicha Ley significa una que "esté dentro de la cubierta y éste sujeta a los límites aplicables de una póliza de seguros". En el presente caso la asegurada era la Corporación H.M.C.A. Puerto Rico, Inc., co-demandada en el caso. La obligación de su aseguradora, la Corporación Insular de Seguros, se regía por los términos de la póliza. Por esa razón los términos *942de la póliza emitida por la Corporación Insular de Seguros a favor de la Corporación H.M.C.A. Puerto Rico, Inc. son pertinentes y necesarios para establecer si el pago de costas y honorarios que son parte de la sentencia es una reclamación cubierta según las disposiciones del Artículo 38.059 (e) de la Ley. Impedidos como estamos de aquilatar los méritos del recurso, se desestima el recurso. Regla 31.
Así lo acordó el Tribunal y lo certifica la señora Secretaria General.
ESCOLIO 95 DTA 240
1.26 L.P.R.A. see. 3801 et seq.